                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DETAILXPERTS FRANCHISE
SYSTEMS LLC,

         Plaintiff,                                 Case No. 19-cv-10037
                                                    Hon. Matthew F. Leitman
v.

DECK INC., et al.,

     Defendants.
__________________________________________________________________/

  ORDER SETTING BRIEFING SCHEDULE ON PLAINTIFF’S MOTION
      FOR A PRELIMINARY INJUNCTION AND TEMPORARY
               RESTRAINING ORDER (ECF #20)

         On August 23, 2019, Plaintiff DetailXPerts Franchise Systems, LLC

(“DetailXPerts”) filed a Motion for a Preliminary Injunction and Temporary

Restraining Order. (Pl.’s Mot. for Prelim. Inj. & TRO, ECF #20). On August 26,

2019, Defendants Deck, Inc., Matthew Chase Deck, and Veronica Deck filed a

Response to Plaintiff’s Motion. (Defs.’ Resp. to Pl.’s Mot., ECF #21). Defendants

explained that they filed their response quickly and that they would have presented

a more thorough response if given more time. Defendants asked the Court to set a

schedule that would allow them to fully brief their opposition to Plaintiffs’ motion.

(Id.).




                                         1
      Under all the circumstances presented here, the Court concludes that the best

way to proceed is to give Defendants the opportunity to file a full brief in response

to Plaintiff’s Motion. Therefore, IT IS HEREBY ORDERED that: (1) Defendants

shall respond to Plaintiff’s Motion by no later than September 13, 2019; and (2)

Plaintiff may file a reply by September 24, 2019. The court will determine whether

to set a hearing on the motion once Plaintiff’s motion is fully briefed.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: August 28, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 28, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          2
